EXHIBIT 10.10

 
THIRD AMENDMENT TO
FEBRUARY 1, 2003
GLOBAL GOLD CORPORATION – VAN Z. KRIKORIAN
EMPLOYMENT AGREEMENT
 
AMENDMENT, entered on August 11, 2009 and effective as of the 1st day of July,
2009, between Global Gold Corporation, a Delaware corporation (the
“Corporation”), and Van Z. Krikorian (the “Employee”), to the Employment
Agreement, dated as of February 1, 2003, as amended as of January 1, 2005 and
June 15, 2006 (the “Agreement”), between the parties;
 
W I T N E S S E T H  T H A T:
 
WHEREAS, the Employee currently serves as Chairman, Chief Executive Officer, and
General Counsel, and the Corporation needs to retain the continued active
service of the Employee in light of the Corporation’s obligations and in light
of other considerations;
 
WHEREAS, the Corporation and the Employee desire to enter into an amendment of
the Agreement on the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.           EXTENSION OF TERM.  The term of the Agreement is hereby further
extended until June 30, 2012 and Section 2 of the Agreement is hereby amended
effective July 1, 2009 to read as follows:
 
“TERM.  The term of this Agreement shall commence on June 1, 2003 and end on
June 30, 2012, and shall be automatically renewed for consecutive one-year
periods thereafter unless (a) terminated on the anniversary of June 30 by either
party on 120 days written notice or (b) sooner terminated as otherwise provided
herein.”
 
1

--------------------------------------------------------------------------------


 
2.           COMPENSATION.  The Corporation shall maintain the annual sum
payable to the Employee as base compensation salary under the Agreement at
$225,000.  In addition, Employee is awarded as additional base compensation for
the term as extended by this amendment 1,050,000 shares vesting in six
semi-annual installments through June 30, 2012, and pursuant to the terms set
forth in the Restricted Stock Award attached to this Amendment as Exhibit A. The
first two sentences of Section 3(a) of the Agreement are hereby amended
effective July 1, 2009 to read as follows:
 
“Base Compensation.  In consideration for the services rendered by the Employee
under this Agreement, the Corporation shall transfer and deliver to the Employee
as base compensation for the term of this Agreement as amended effective July 1,
2009 a total of 1,050,000 shares of its common stock pursuant to the terms of
the Restricted Stock Awards attached hereto as Exhibit A, and as set forth in
such Awards (the “Restricted Stock Awards”) delivered to the Employee.  In
addition to the foregoing, the Company shall pay to the Employee, as base
compensation, the sum of $225,000 for each 12-month period commencing on and
after July 1, 2009 during the term of this Agreement, as amended effective July
1, 2009, payable in equal monthly installments of $18,750 on the 15th day of
each month”


 
3.           SURVIVAL OF AGREEMENT.  This Amendment is limited as specified
above and shall not constitute a modification or waiver of any other provision
of the Agreement except as required by terms agreed here.  Except as
specifically amended by this Amendment, the Agreement terms shall remain in full
force and effect and all of its terms are hereby ratified and confirmed.


 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.
                                                        

  GLOBAL GOLD CORPORATION                     By 
 
   
 
   
Drury J. Gallagher
   
Van Z. Krikorian
   
Secretary and Treasurer
   
 
 

 
2

--------------------------------------------------------------------------------


 
EXHIBIT A


Global Gold Corporation
45 East Putnam Avenue
Greenwich, CT 06830




August 11, 2009
Mr. Van Krikorian
5 Frederick Court
Harrison, NY 10528


Re:           Restricted Stock Award


Dear Mr. Krikorian:


As consideration for your employment agreement, as amended effective July 1,
2009, with Global Gold Corporation (the “Corporation”)   and as   an inducement
for your rendering of services to the Corporation, we hereby grant you One
Million Fifty Thousand (1,050,000) shares of the Common Stock of Global Gold
Corporation, evidenced by a certificate of shares of our common stock, $.001 par
value per share (the "Shares"), subject to applicable securities law
restrictions and the terms and conditions set forth herein:
 
1.           For the first six month period commencing July 1, 2009 within which
you render the services provided herein, you shall become fully vested in one
sixth of the total Shares granted hereunder.  For the next six month periods
thereafter commencing on January 1, 2010 through July 31, 2010, you shall become
fully vested in an additional one sixth of the total Shares granted
hereunder.  Thus, if you complete six, twelve, eighteen, twenty four, thirty and
then thirty six months of service as provided hereunder, you shall be vested in
175,000, 350,000, 525,000, 700,000, 875,000, and then 1,050,000 of the Shares
granted hereunder, respectively.
 
2.           In the event of your termination of your employment on or before
the expiration of the initial  six month period commencing with the date hereof
or any subsequent six month period thereafter during the thirty six month period
commencing with July 1, 2009 for any reason, you shall forfeit all right, title
and interest in and to any of the Shares granted hereunder which have not become
vested in you, without any payment by the Company therefore unless mutually
agreed otherwise, except in the case of a Change in Control. All Shares shall
vest upon the occurrence of a Change of Control (as defined herein) without
further action by you or the Corporation.


1

--------------------------------------------------------------------------------




3.           (a)           Any Shares granted hereunder are not transferable and
cannot be assigned, pledged, hypothecated or disposed of in any way until they
become vested, and may be transferred thereafter in accordance with applicable
securities law restrictions.  Any attempted transfer in violation of the Section
shall be null and void.


(b)           Notwithstanding anything contained in this Agreement to the
contrary, after you become vested in any of the Shares granted hereunder, no
sale, transfer or pledge thereof may be effected without an effective
registration statement or an opinion of counsel for the Corporation that such
registration is not required under the Securities Act of 1933, as amended, and
any applicable state securities laws.


4.           During the period commencing with the date hereof and prior to your
forfeiture of any of the Shares granted hereunder, you shall have all right,
title and interest in and to the Shares granted hereunder, including the right
to vote the Shares and receive dividends or other distributions with respect
thereto.


5.           You shall be solely responsible for any and all Federal, state and
local income taxes arising out of your receipt of the Shares and your future
sale of other disposition of them.


6.           This Agreement and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to its conflicts of law principles. All parties hereto (i) agree
that any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted only in a Federal or state court in the City of
New York in the State of New York, (ii) waive any objection which they may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding, and (iii) irrevocably submit to the exclusive jurisdiction of any
Federal or state court in the City of New York in the State of New York, in any
such suit, action or proceeding, but such consent shall not constitute a general
appearance or be available to any other person who is not a party to this
Agreement.  All parties hereto agree that the mailing of any process in any
suit, action or proceeding at the addresses of the parties shown herein shall
constitute personal service thereof.


7.           If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unen­forceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if any such invalid or unenforceable provision were not contained
herein.


8.           This Agreement and all the terms and provisions hereof shall be
binding upon and shall inure to the benefit of the parties and their respective
heirs and successors and, in the case of the Corporation, its assigns.


9.           This Agreement may not be amended except in a writing signed by all
of the parties hereto.


2

--------------------------------------------------------------------------------


 
10.          Nothing contained herein shall be construed to create an employment
agreement between the Corporation and you or require the Corporation to employ
or retain you under such a contract or otherwise.


11.          Notwithstanding anything contained this in Agreement to the
contrary the Shares shall become fully vested upon your death or upon your
becoming disabled, which shall mean you shall have been unable to render all of
your duties by reason of illness, injury or incapacity (whether physical or
mental) for a period of six consecutive months, determined by an independent
physician selected by the Board of Directors of the Corporation.


12.          Notwithstanding anything contained this in Agreement to the
contrary:
 
(a)           the Shares shall become fully vested upon the occurrence of a
Change of Control (as defined in this Section 12), which shall occur upon
 
(i)           (a) thirty-five percent (35%) or more of the outstanding voting
stock of the Corporation has been acquired by any person (as defined by Section
3 (a) (9) of the Securities Exchange Act of 1934, as amended) other than
directly from the Corporation; (b) there has been a merger or equivalent
combination involving the Corporation after which 49% or more of the voting
stock of the surviving corporation is held by persons other than former
shareholders of the Corporation; (c) twenty percent (20%) or more of the members
of the Board elected by shareholders are persons who were not nominated in the
then most recent proxy statement of the Corporation; or (d) the Corporation
sells or disposes of all or substantially all of its assets.
 
(ii)           any “person”, as such term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or persons
acting in concert (other than Drury J. Gallagher, Firebird Global Master Fund,
Ltd., Van Z. Krikorian or any of their affiliates) become the “beneficial owner”
or “beneficial owners” (as defined in Rule 13d-3 under the Exchange Act, or any
successor rule or regulation thereto as in effect from time to time), directly
or indirectly, of the Corporation’s securities representing more than 50% of the
combined voting power of the Corporation’s then outstanding securities, pursuant
to a plan of such person or persons to acquire such controlling interest in the
Corporation, whether pursuant to a merger (including a merger in which the
Corporation is the surviving corporation), an acquisition of securities or
otherwise; and
 
(b)           A transaction shall not constitute a Change of Control if its sole
purpose is to change the state of the Corporation’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Corporation’s securities immediately before such
transaction.
 
(c)           The Shares shall become fully vested upon your death or upon your
becoming disabled, which shall mean you shall have been unable to render all of
your duties by reason of illness, injury or incapacity (whether physical or
mental) for a period of six consecutive months, determined by an independent
physician selected by the Board of Directors of the Corporation.
 
3

--------------------------------------------------------------------------------


 
13.           In the event of any conflict between the terms of this Agreement
and of the Employment Agreement, the provisions contained in this Agreement
shall control.


If this letter accurately reflects our understanding, please sign the enclosed
copy of this letter at the bottom and return it to us.



  Very truly yours,     Global Gold Corporation          
 
By:
        Drury J Gallagher       Secretary and Treasurer          

 
Agreed:
 
 

   
Van Z. Krikorian
 

 
4